FIRST AMENDMENT TO NOTE AND SECURITY AGREEMENT

THIS FIRST AMENDMENT (THE “FIRST AMENDMENT”) DATED OCTOBER 31, 2008 TO NOTE AND
SECURITY AGREEMENT (THE “AGREEMENT”) DATED AS OF AUGUST 28, 2008 BETWEEN
NON-INVASIVE MONITORING SYSTEMS, INC. (“BORROWER”) AND THE UNDERSIGNED LENDERS
(“LENDERS”).

RECITALS

WHEREAS, Borrower and Lenders (collectively, the “Parties”) are parties to the
Agreement which became effective on August 28, 2008; and

WHEREAS, the Borrowers and Lenders desire to amend the Agreement to extend the
Maturity Date (as defined in the Agreement) from October 31, 2008 until
November 30, 2008.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Agreement and this First Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lenders agree as follows:

AMENDMENT

1. Extension of Maturity Date. Section 3 of the Agreement is hereby amended and
restated in its entirety as follows:

Payments of Obligations, including Principal and Interest. The principal amount
of the Loan evidenced hereby, together with any accrued and unpaid interest, and
any and all the Obligations, including unpaid costs, fees and expenses accrued,
such as Lender’s Expenses, shall be due and payable in full on November 30, 2008
(the “Maturity Date”).

2. Governing Law. This First Amendment shall be governed by the laws of the
State of Florida without regard to its conflict of laws rules or principles.

3. Amendments. Except as expressly amended hereby, the Agreement shall remain
unmodified and in full force and effect.

4. Entire Agreement. This First Amendment and the Agreement and any schedules or
exhibits attached to the Agreement constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
understandings and writings between the Parties relating thereto.

5. Interpretation. Any capitalized terms used in this First Amendment but not
otherwise defined shall have the meaning provided in the Agreement.

6. Counterparts. This First Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to be
executed in their names as of the date first written above.

          NON-INVASIVE MONITORING SYSTEMS, INC.
 
  By:/s/ Adam S. Jackson
 
   
 
  Name: Adam S. Jackson
Title: Chief Financial Officer
FROST GAMMA INVESTMENTS TRUST
 

By: /s/ Phillip Frost
 

 
 

Name: Phillip Frost
Title: Trustee
 


HSU GAMMA INVESTMENT LP
 

By:/s/ Jane H. Hsiao
 

 
 

Name: Jane H. Hsiao
Title: Managing Partner
 


MARVIN A. SACKNER, MD
 

By:/s/ Marvin A. Sackner
 

 
 

Name: Marvin A. Sackner
Title:
 


MARIE V. WOLF
 

By:/s/ Marie V. Wolf
 

 
 

Name: Marie V. Wolf
Title:
 



